         Case 1:19-cr-00704-LAP Document 75 Filed 04/06/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
UNITED STATES OF AMERICA,

                      Plaintiff,
                                                19 Cr. 00704 (LAP)
               -against-
                                                        ORDER
STEVEN BREIER,

                      Defendant.

LORETTA A. PRESKA, Senior United States District Judge:

    The conference scheduled for Defendant Breier on April 7,

2021 at 2:00 p.m. will take place remotely by video.            The Court

will communicate separately to counsel information for joining

the videoconference.       Members of the public may dial in to the

conference using the following listen-only teleconference line:

(877) 402-9753, access code: 6545179.

    SO ORDERED.

Dated:      New York, New York
            April 6, 2021

                                    ____________________________
                                    LORETTA A. PRESKA
                                    Senior United States District Judge
